This is the second application for certiorari in this case. The first is reported in ante, p. 229, 169 So. 337.
At the second trial, additional evidence was introduced. The trial court found as a fact that Leslie Yarbrough was employed by W. P. Brown  Sons Lumber Company at the time he was injured. The only question before us on this issue, which is the principal matter of controversy, is whether there was any legal evidence to support the findings of fact by the trial court. We have carefully reviewed the record and the opinion of the trial court which clearly analyzes the testimony. The opinion here prevails that there is legal evidence in the record, which is set out in the opinion of the court below, that is sufficient to support the conclusion reached. We are not called upon to weigh conflicting evidence in this proceeding. Other questions raised do not substantially affect the conclusion reached by the trial court.
Certiorari denied; judgment affirmed.